Citation Nr: 0121977	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  98-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-traumatic stress disorder, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from March 1968 to February 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Winston-Salem, North Carolina, Regional Office (RO) which 
denied an increased disability evaluation for the veteran's 
post-traumatic stress disorder (PTSD).  In May 1998, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In May 1998, the RO 
increased the evaluation for the veteran's PTSD from 10 to 30 
percent.  In October 1999, the Board remanded the veteran's 
claim to the RO for additional action.  The veteran has been 
represented throughout this appeal by the American Legion.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claim to the VA Undersecretary for Benefits or the Director, 
VA Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2000) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

The veteran's PTSD has been shown to be productive of no more 
than occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, and mood.  


CONCLUSION OF LAW

The  veteran's PTSD is70 percent disabling according to 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the veteran's claim for an increased evaluation, 
the Board observes that the VA has secured or attempted to 
secure all relevant VA and private medical records to the 
extent possible.  There remains no issue as to the 
substantial completeness of the veteran's claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  The veteran has been advised by the 
statement of the case and supplemental statements of the case 
of the evidence that would be necessary for him to 
substantiate his claim.  The veteran was afforded a hearing 
before a VA hearing officer.  The veteran was scheduled for a 
VA examination for compensation purposes to which he 
subsequently failed to report.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  
I.  Historical Review

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  The report of a June 1997 
VA examination for compensation purposes indicates that the 
veteran was diagnosed with PTSD and polysubstance abuse.  A 
Global Assessment of Functioning (GAF) score of 60 was 
advanced.  In July 1997, the RO established service 
connection for PTSD and assigned a 10 percent evaluation for 
that disability.  In May 1998, the RO increased the 
evaluation for the veteran's PTSD from 10 to 30 percent.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 30 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  

VA clinical documentation dated in February 1997 notes that 
the veteran complained of "serious anxiety or tension" and 
trouble controlling violent behavior.  He reported that he 
spent most of his time alone; had occupational experience as 
a painter; and was unemployed.  Treating VA personnel noted 
no obvious signs of significant emotional or cognitive 
problems.  

At the June 1997 VA examination for compensation purposes, 
the veteran complained of Vietnam-related dreams and 
associated sleep impairment; a bad temper; moodiness; and 
social isolation.  He related that he heard voices; was 
easily upset and angered by individuals and the Government 
over minor matters; and had frequent thoughts about hurting 
others.  The veteran was reported to have an extensive 
history of polysubstance abuse.  On examination, he was 
observed to be oriented and cooperative.  He exhibited a 
"good" mood; a slightly depressed affect; goal-directed 
thought processes; thought content with some element of 
paranoia of others; a fair memory for immediate, recent, and 
remote events; an ability to concentrate well enough to spell 
the word "table" backwards; and no current auditory or 
visual hallucinations or suicidal or homicidal ideation.  A 
GAF score of 60 was advanced.  The VA examiner commented that 
the veteran's social adaptability with others was mildly to 
moderately impaired depending upon his level of anger.  The 
veteran's flexibility, reliability, and efficiency in a job 
setting was mildly impaired in the right job setting 
dependent upon his sobriety.  

A September 1997 VA treatment record states that the veteran 
complained of nightmares, intrusive thoughts, and associated 
sleep impairment; irritability; anger; and social isolation.  
The veteran was reported to be homeless.  He was employed at 
a military commissary stocking shelves.  On examination, the 
veteran exhibited severe anxiety, hypervigilance, and an 
exaggerated startle reaction.  The VA physician commented 
that the veteran had reduced flexibility, efficiency, 
persistence, and pace and unreliable behavior and emotions 
productive of considerable to severe industrial impairment.  

A November 1997 VA treatment record states that the veteran 
complained of periodic severe anxiety; anger; irritability; 
violent thoughts of harming his supervisor; frequent 
nightmares with associated sleep impairment; hypervigilance; 
and an exaggerated startle reaction.  The VA psychologist 
commented that the veteran experienced reduced flexibility, 
efficiency, persistence, pace and unreliable and 
unpredictable behavior and emotions which resulted in 
considerable to severe industrial impairment.  He noted that 
the veteran was easily provoked and had violent thoughts 
associated with such provocation.  

A January 1998 VA treatment record relates that the veteran 
complained of severe anxiety, irritability, anger, and 
hypervigilance.  He reported that he was homeless and had to 
stop working at the military commissary due to his 
intolerance of people, crowds, and noise.  He was currently 
working by himself as a painter.  Treating VA personnel again 
determined that the veteran exhibited reduced flexibility, 
efficiency, persistence, and pace and unreliable and 
unpredictable behavior and emotions resulting in considerable 
industrial impairment.  

A May 1998 VA treatment record notes that the veteran 
complained of Vietnam-related nightmares, intrusive thoughts, 
and flashbacks and an inability to work around other people.  
The veteran reported that he had to quit his job at the 
military commissary due to his anger and associated fear of 
getting into a fight.  The VA psychologist observed that the 
veteran experienced "near continuous panic and depression" 
which affected his ability to function independently, 
appropriately, and effectively; impaired impulse control; 
unprovoked irritability; difficulty in adapting to stressful 
circumstances; an inability to establish or maintain 
effective relationships; passing suicidal and homicidal 
thoughts; memory and concentration problems; hypervigilance; 
and an exaggerated startle reaction.  A GAF score of 45 was 
advanced.  The psychologist opined that the veteran's PTSD 
resulted in severe industrial impairment and 
under-employment.  

At the May 1998 hearing on appeal, the veteran testified 
that: he was very suspicious of others; became irritated when 
people told him what to do; experienced panic attacks; and 
worked alone at odd jobs for money.  His PTSD rendered him 
unable to be around other individuals.  It had necessitated 
that he quit his job at the military commissary and leave the 
veterans' home in which he was living.  

VA clinical documentation dated in September 1998 indicates 
that the veteran complained of "serious depression;" 
"serious anxiety or tension;" hallucinations; an impaired 
ability to control his violent behavior; sadness; 
hopelessness; and anhedonia.  He reported working at 
irregular day labor jobs for approximately four out of the 
preceding thirty days.  The veteran was diagnosed with 
polysubstance dependence and dysthymia.  

An October 1998 VA social worker entry notes that the veteran 
was living in a veterans' facility.  The veteran reported 
that he had problems maintaining employment due to substance 
abuse and PTSD.  A December 1998 VA social worker entry 
conveys that the veteran was leaving the veterans' facility 
where he was living due to his inability to get along with 
the other residents.  He was enrolled in an electrical 
training program.  

VA clinical documentation dated in July 1999 states that the 
veteran reported that he was unemployed.  He had previously 
done temporary work.  He clarified that he had been 
unemployed since June 1999.  The veteran was observed to be 
neatly dressed, well-groomed, alert, and fully oriented.  On 
examination, the veteran exhibited a level mood; a mildly 
constricted affect; and infrequent illusions.  

An August 1999 VA hospital summary and associated clinical 
documentation reflects that the veteran was admitted for 
treatment of his polysubstance abuse.  The veteran was 
observed to be oriented times three; in good control of 
himself and reality; cooperative; and euthymic.  He was noted 
to be homeless.  The veteran successfully completed a 
substance abuse treatment program.  The veteran was diagnosed 
with cocaine dependence, alcohol dependence, a history of 
PTSD, and nicotine dependence.  A GAF score of 50/55 was 
advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's PTSD has been shown to be manifested by 
significant social and industrial impairment.  He has been 
noted to be either homeless or living in a veterans' facility 
for considerable periods of time.  Treating VA personnel have 
repeatedly observed that the veteran's psychiatric disability 
was manifested by reduced flexibility, efficiency, 
persistence, and pace and unreliable and unpredictable 
behavior and emotions resulting in considerable to severe 
industrial impairment.  GAF scores of 45, 50/55, and 60 have 
been advanced.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's PTSD symptomatology merits assignment of a 70 
percent evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  The veteran advances that his 
PTSD merits assignment of a 100 percent evaluation.  In the 
absence of objective evidence reflecting total occupational 
and social impairment due to symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name, the Board 
concludes that a 70 percent evaluation and no more is now 
warranted for the veteran's PTSD.  38 C.F.R. § 4.7 (2000).  


ORDER

A 70 percent evaluation is granted for the veteran's PTSD 
subject to the regulations governing the award of monetary 
benefits.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

